       AND NOW, this 22nd day of August, 2019;

       IT IS HEREBY ORDERED that Plaintiffs motion for leave to proceed in forma pauperis

[ECF No. 1] is granted. The Clerk of Court is directed to file the complaint (which is presently

lodged at ECF No. 1-1).

       IT IS FURTHER ORDERED that Plaintiffs§ 1983 claims be dismissed with prejudice

as legally frivolous in accordance with the requirements of28 U.S.C.§ 1915(e).

       IT IS FURTHER ORDERED that the report and recommendation of Magistrate Judge

Lanzillo, issued cm July 25, 2019 [ECF No. 2] is adopted as the opinion of the court.

       FINALLY, IT IS ORDERED that the Clerk of Court is directed to administratively close

this case. If Plaintiff wishes to pursue his state law claims invoking this Court's diversity

jurisdiction, he must do so by filing a Motion for Leave to Amend, accompanied by a proposed

Amended Complaint, before September 27, 2019. Should Plaintiff fail to do so, this dismissal

will automatically be converted to a final dismissal as of that date without further Order or

Notice from this Court.




                                                      SUSAN PARADISE BAXTER
                                                      United States District Judge




                                                  2
